DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 4, 10, 14, 19 are objected to because of the following informalities:  
in Claims 4, 14, 19   “the casing fixing piece” lacks proper antecedent basis.  
Claim 10, “the other side of the stopper” lacks proper antecedent basis.  
Applicant’s assistance in correcting any further antecedent basis issues is solicited.  
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 depends on itself and one of ordinary skill in the art would not be able to determine which claim applicant intended it to depend on, rendering its scope unclear.  As “the connection rod” is recited in claim 9, it would applicant intended to have the claim depend on one of claims 4-8 as “a connection rod”  is recited in claim 4.  Accordingly, as it is indeterminate in claim 9 “the connection rod” currently lacks antecedent basis and in claim 10, “the vertical supporting plate” lacks proper antecedent basis 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1-5, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowlett et al (3,079,127).  Rowlett et al teach A turbine exhaust unit supporting device installed at a rear side of a turbine casing 5 to support a turbine exhaust unit through which exhaust gas passing through a turbine is discharged, the supporting device comprising: a casing supporting block unit 5 installed on an outer circumferential surface of the turbine casing; an exhaust unit supporting block unit [where 24 is mounted] spaced apart from the casing supporting block unit and installed on an outer circumferential surface of the turbine exhaust unit; and a rotary coupler 24 including a first end rotatably coupled to the casing supporting block unit and a second end rotatably coupled to the exhaust unit supporting block unit 
    PNG
    media_image1.png
    877
    924
    media_image1.png
    Greyscale

 Claim(s) 1-5, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahon (2014/0047850).  McMahon teaches A turbine exhaust unit supporting device installed at a rear side of a turbine 50 casing to support a turbine exhaust unit 64 through which exhaust gas passing through a turbine is discharged, the supporting device comprising: a casing supporting block unit 56 installed on an outer circumferential surface of the turbine 50 casing; an exhaust unit supporting block unit 66 spaced apart from the casing supporting block unit 56 and installed on an outer circumferential surface of the turbine exhaust unit; and a rotary coupler 76 including a first end rotatably coupled to the casing supporting block unit 56 and a second end rotatably coupled to the exhaust unit supporting block unit 56; wherein the casing supporting block unit 56 comprises a casing supporting block 56 fixed along an external circumference of the turbine casing and a pair of casing holding protrusions 88 protruding from one side surface of the casing supporting block [see Figs. 4, 5],	  (3) wherein the exhaust unit supporting block unit 66 further comprises an exhaust unit supporting block fixed along an external circumference of the turbine exhaust unit, and an exhaust unit fixing piece protruding toward the turbine casing [upstream direction] from one side surface of the exhaust unit supporting block,		 wherein a first connection hole 86 extending through the casing fixing piece is formed, a second connection hole 96 extending through the exhaust unit fixing piece is formed [see Fig. 9 and note that the exhaust unit connection at 96 is the pinned connection with hole 86 of Fig. 4 – and the same used at the turbine casing support block protrusion side], and the rotary coupler includes a connection rod 76 provided with a first bolt hole and a second bolt hole communicating with the first connection hole and the second connection hole, respectively, a first connection pin 100 inserted into the first connection hole [of 86 and the first bolt hole, and a second connection pin 100 inserted into the second connection hole 120 and the second bolt hole [of 96 in Fig. 5];	 further comprising a first pin fixing nut and a second pin fixing nut [pinned connections uses nuts, paragraph 0029] respectively disposed at a first end of the first connection pin and a first end of the second connection pin and configured to respectively fix the first connection pin and the second connection pin; 	a stopper [82 or 90] formed on a lower surface of the connection rod to limit a rotation angle of the connection rod 76;  	wherein one side of the stopper is coupled to the connection rod, and the other side of the stopper is in contact with a lower surface of the vertical supporting plate 74.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahon (2014/0047850) as applied above, and further in view of Praisner et al (2012/0275922) and von der Esch et al (2015/0096304).  McMahon further teach A turbine 50 configured to generate a driving force by passing a combustion gas supplied from a combustor 48, the turbine comprising: and a turbine casing [for 50] configured to accommodate the turbine components and being rotated by the combustion gas supplied from the combustor during operation of a gas turbine; a turbine exhaust unit 64 coupled to one side of the turbine casing and configured to discharge the combustion gas passing through turbine components; and a turbine exhaust unit supporting device 66; a casing supporting block unit 56 installed on an outer circumferential surface of the turbine 50 casing; an exhaust unit supporting block unit 66 spaced apart from the casing supporting block unit 56 and installed on an outer circumferential surface of the turbine exhaust unit; and a rotary coupler 76 including a first end rotatably coupled to the casing supporting block unit 56 and a second end rotatably coupled to the exhaust unit supporting block unit 56.  Similarly, McMahon teaches (16) A gas turbine comprising: a compressor 46 configured to compress air externally introduced; a combustor 48 configured to mix fuel with the compressed air supplied from the compressor and to combust air and fuel mixture to produce combustion gas; and a turbine 50 configured to generate power by the combustion gas supplied from the combustor and configured to include:  a turbine casing configured to accommodate the turbine components rotated by the combustion gas supplied from the combustor during operation of the gas turbine; a turbine exhaust unit 64 coupled to one side of the turbine casing 66 and configured to discharge the combustion gas passing through the turbine rotor; and a turbine exhaust unit supporting device 66 including a casing supporting block unit 56 installed on an outer circumferential surface of the turbine 50 casing; an exhaust unit supporting block unit 66 spaced apart from the casing supporting block unit 56 and installed on an outer circumferential surface of the turbine exhaust unit; and a rotary coupler 76 including a first end rotatably coupled to the casing supporting block unit 56 and a second end rotatably coupled to the exhaust unit supporting block unit 56.   	McMahon teaches the turbine engine but does not teach it is configured to generate electric power nor the turbine having a plurality of turbine rotors comprising a plurality of turbine disks and a plurality of turbine blades coupled to an outer surface of each of the plurality of turbine disks; a plurality of turbine vanes disposed between the plurality of turbine blades; turbine rotors and the turbine vanes guiding a flow of the combustion gas, the plurality of turbine rotors being arranged in multiple stages and mounted on a circumferential surface of a tie rod.   Praisner et al teach the turbine is configured to generate electric power and having a plurality of turbine rotors 36 comprising a plurality of turbine disks 36 and a plurality of turbine blades 36A, 36B coupled to an outer surface of each of the plurality of turbine disks; a plurality of turbine vanes 34 disposed between the plurality of turbine blades 36; turbine rotors and the turbine vanes guiding a flow of the combustion gas, the plurality of turbine rotors being arranged in multiple stages [paragraph 0033].   Van der Esch et al teach the turbine having a plurality of turbine rotors 154, 156 comprising a plurality of turbine disks 154, 156 and a plurality of turbine blades 91, 92 coupled to an outer surface of each of the plurality of turbine disks; a plurality of turbine vanes 68 disposed between the plurality of turbine blades; the turbine rotors and the turbine vanes guiding a flow of the combustion gas, the plurality of turbine rotors being arranged in multiple stages and mounted on a circumferential surface of a tie rod 170 [see e.g. paragraph 0005] as a well known connection for turbine rotors/discs to allow rotation together.  It would have been obvious to one of ordinary skill in the art to employ electric generation and plurality of turbine rotors / discs / vanes, as taught by Praisner, in order to utilize the typical turbine configuration used in aircraft and which allow for electrical generation to be supplied to the aircraft.  It would have been obvious to one of ordinary skill in the art to employ a tierod and plurality of turbine rotors / discs / vanes, as taught by Van Der Esch et al, in order to utilize the typical turbine configuration used in the art for aircraft turbines and which utilize a well known connection for turbine rotors/discs to allow rotation together.  Dependent claims 12-14, 17-19 are identical to claims 2-4 and these limitations have already been treated previously.  
Claim(s) 1-4, 6-7, 11-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2016/0146101) in view of Ramlaoui et al (2019/0136718) and Jeong et al (2018/0298769).  Lee teaches A turbine configured to generate a driving force by passing a combustion gas supplied from a combustor 104, the turbine 120 comprising: a plurality of turbine rotors 180 comprising a plurality of turbine disks 180 and a plurality of turbine blades  184 coupled to an outer surface of each of the plurality of turbine disks; blades; and a turbine casing [outside 184] configured to accommodate the turbine rotors, the plurality of turbine rotors 180 being arranged in multiple stages and mounted on a circumferential surface of a tie rod 160 and being rotated by the combustion gas supplied from the combustor during operation of a gas turbine; a turbine exhaust unit 106 [diffuser] coupled to one side of the turbine casing and configured to discharge the combustion gas passing through the plurality of turbine rotors 180;  	(16) A gas turbine comprising: a compressor 110 configured to compress air externally introduced; a combustor 104 configured to mix fuel with the compressed air supplied from the compressor and to combust air and fuel mixture to produce combustion gas; and a turbine 120 configured to generate power by the combustion gas supplied from the combustor and configured to include: a turbine rotor 120 including a plurality of turbine disks 180 and a plurality of turbine blades 184 coupled to an outer surface of each of the plurality of turbine disks; a turbine casing [outside 184] configured to accommodate the turbine rotor mounted in multiple stages on an outer circumferential surface of a tie rod 160 and rotated by the combustion gas supplied from the combustor during operation of the gas turbine; a turbine exhaust unit 106 coupled to one side of the turbine casing and configured to discharge the combustion gas passing through the turbine rotor.    	Lee et al do not teach the supporting device / turbine exhaust unit supporting device comprising / including a casing supporting block unit installed on an outer circumferential surface [and rear side from claim 1] of the turbine casing, an exhaust unit supporting block unit spaced apart from the casing supporting block unit and installed on an outer circumferential surface of the turbine exhaust unit, and a rotary coupler having / including a first end rotatably coupled to the casing supporting block unit and a second end rotatably coupled to the exhaust unit supporting block unit   nor for claims 11, 16, that it is configured to generate electric power nor a plurality of turbine vanes disposed between the plurality of turbine blades, the turbine vanes guiding a flow of the combustion gas. Jeong et al teach a highly analogous turbine / gas turbine which is configured to generate electric power [paragraph 0004] as well as a plurality of turbine vanes 100 disposed between the plurality of turbine blades 200, the turbine vanes guiding a flow of the combustion gas [see paragraph 0049]; the plurality of turbine rotors 200 being arranged in multiple stages and mounted on a circumferential surface of a tie rod [see paragraph 0055] and being rotated by the combustion gas supplied from the combustor during operation of a gas turbine.  Jeong et al teach the arrangement of the turbine vanes allows enhanced cooling in the turbine region [see paragraphs 0006-0008].   It would have been obvious to one of ordinary skill in the art to employ generate electric power and employ turbine vanes disposed between the turbine blades, as taught by Jeong et al, in order to provide electrical power as a powerplant and/or to guide the turbine gases in the turbine section, as is typically done in the art, and in manner that enhances the cooling effectiveness within the turbine.  Ramlaoui et al teach the supporting device / turbine exhaust unit supporting device 110 comprising / including a casing supporting block unit 111 installed on an circumferential surface of the turbine casing, an exhaust unit supporting block unit 120 spaced apart from the casing supporting block unit and installed on a circumferential surface of the turbine exhaust unit 120, and a rotary coupler 143 having / including a first end 147 rotatably coupled to the casing supporting block unit 111 and a second end 146 rotatably coupled to the exhaust unit supporting block unit;   		  wherein the casing supporting block unit comprises a casing supporting block 111 fixed along a circumference of the turbine casing and a pair of casing holding protrusions [sides of 112 are symmetrical and rod 143 is inserted in between, see annotations.  Alternately, the pair of protrusions for the pinned joint is clearly shown for 146 forming the yoke for the rod 143 and would be obvious to use analogous pair of protrusions on the casing holding side in order to form a stable hinge pivot axis] protruding from one side surface of the casing supporting block,	  (3) wherein the exhaust unit supporting block unit 120 further comprises an exhaust unit supporting block fixed along an external circumference of the turbine exhaust unit, and an exhaust unit fixing piece [see annotations] protruding toward the turbine casing from one side surface of the exhaust unit supporting block,		 wherein a first connection hole 147 extending through the casing fixing piece is formed, a second connection hole 146 extending through the exhaust unit fixing piece is formed, and the rotary coupler includes a connection rod 143 provided with a first bolt hole and a second bolt hole communicating with the first connection hole and the second connection hole, respectively, a first connection pin 147 inserted into the first connection hole and the first bolt hole, and a second connection pin 146 inserted into the second connection hole and the second bolt hole;	 	(6) wherein the exhaust unit supporting block comprises a length fixing block elongated along a longitudinal direction of the turbine exhaust unit and fixed to the turbine exhaust unit at a first end thereof, and an outer periphery fixing block extending in a circumferential direction of the turbine exhaust unit from a second end of the length fixing block;	wherein the exhaust unit fixing piece comprises an outer periphery fixing piece 141 fixed to the outer periphery fixing block at a first end thereof and configured to protrude toward the turbine exhaust unit, a length fixing piece protruding in a longitudinal direction of the turbine exhaust unit from a second end of the outer periphery fixing piece, and a connection piece 141 formed at a first end of the length fixing piece and connected to the connection rod.  	Ramlaoui et al particularly teach the geometry is applied between the turbine and the turbine exhaust region to accommodate radial thermal expansion [see paragraph 0023].  Spitzer teaches the thermal expansion mounting system 40 to be applied between and outside the turbine exhaust cylinder and e.g. the turbine diffuser to also accommodate radial thermal expansion.  Note that in Lee et al the exhaust diffuser is element 106, which correlates to the claimed turbine exhaust unit 106.  It would have been obvious to one of ordinary skill in the art to employ the supporting device / turbine exhaust unit supporting device of Ramlaoui et al, with detailed structure set forth above, in the outer region and rear side of the turbine casing, between the turbine casing and turbine exhaust / diffuser, in order to accommodate radial thermal expansion, where Spitzer et al is cited to teach the joint upstream and positioned outside the exhaust diffuser 106 / exhaust unit of Lee specifically requires accommodating that radial thermal expansion.  

    PNG
    media_image2.png
    478
    697
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    396
    656
    media_image3.png
    Greyscale

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2016/0146101) in view of Ramlaoui et al (2019/0136718) and Jeong et al (2018/0298769), as applied above, and further in view of McMahon (2014/0047850).  Ramlaoui et al teach the pinned joints at 147 and 146 but do not teach a first pin fixing nut and a second pin fixing nut respectively disposed at a first end of the first connection pin and a first end of the second connection pin and configured to respectively fix the first connection pin and the second connection pin.  McMahon et al teach a first pin fixing nut and a second pin fixing nut [pinned connections uses nuts, paragraph 0029] respectively disposed at a first end of the first connection pin and a first end of the second connection pin and configured to respectively fix the first connection pin and the second connection pin.  It would have been obvious to one of ordinary skill in the art to employ pin fixing nuts for each of the first and second pinned joints, as a typical connection which allows easy assembly and disassembly of the pinned joints.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2016/0146101) in view of Ramlaoui et al (2019/0136718) and Jeong et al (2018/0298769), as applied above, and further in view of Bainachi et al (2006/0225427) Ramlaoui et al further teach wherein the length fixing piece comprises a vertical supporting plate 141 perpendicularly coupled to an exhaust side of 120 but do not teach wherein the length fixing piece comprises a triangular horizontal supporting plate coupled to the outer periphery piece at a first end thereof.  Bainachi et al teach wherein the length fixing piece comprises a triangular horizontal supporting plate 6, 6’ coupled to the outer periphery piece at a first end thereof and a vertical supporting plate 4 perpendicularly coupled to an exhaust side of the horizontal supporting plate 6, 6’ and that these elements support the rotary coupling  Using a triangular horizontal supporting plate allows for a strengthened connection for the support and still allow rotating/pivoting motion.  It would have been obvious to one of ordinary skill in the art to employ a  triangular horizontal supporting plate, as taught by Bainachi et al, in order to use a strengthened connection for the support and still allow rotating/pivoting motion.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

August 12, 2022